             CASE 0:20-cv-02648-PAM-TNL Doc. 1 Filed 12/23/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Jeffrey Weisen,                                            Case Number:

                   Plaintiff,

v.                                                                NOTICE OF REMOVAL

U.S. Bancorp d/b/a U.S. Bank,

                   Defendant.



        Defendant U.S. Bancorp d/b/a U.S. Bank (“US Bank”), as and for its Notice of

Removal of this action to the United States District Court, District of Minnesota, states

that:

        1.      On December 3, 2020, plaintiff initiated this action in the District Court of

Anoka County, Tenth Judicial District, for the State of Minnesota through service of a

Summons and Complaint on US Bank. True and correct copies of the Summons and

Complaint served upon defendant US Bank are attached as Exhibit 1 and filed with this

Notice of Removal.

        2.      This is a civil action in which this Court has original jurisdiction pursuant to

28 U.S.C. § 1331, and is removable to this Court by defendant pursuant to the provisions

of 28 U.S.C. § 1441.

        3.      This civil action involves claims by plaintiff Jeffrey Weisen for alleged

violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.
            CASE 0:20-cv-02648-PAM-TNL Doc. 1 Filed 12/23/20 Page 2 of 3




Plaintiff alleges that US Bank’s facility in Blaine, Minnesota does not comply with the

ADA.

       4.      This case arises under the laws of the United States and involves a federal

question, and thus is within this Court’s jurisdiction under 28 U.S.C. § 1331. Because this

action arises pursuant to the laws of the United States in a matter over which this Court has

original jurisdiction, the action “may be removed by the defendant . . . to the district court

of the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). Under the terms of 28 U.S.C. § 1441, the entire action is

removable.

       5.      This Notice of Removal was timely filed pursuant to 28 U.S.C. § 1446(b)

having been filed within thirty (30) days after service of the Summons and Complaint upon

defendant US Bank.

       6.      Venue is proper in this District under 28 U.S.C. § 1391.

       7.      As required under 28 U.S.C. § 1446(d), defendant US Bank will serve a copy

of this Notice of Removal on plaintiff and file the same with Hennepin County, Civil

Division, Fourth Judicial District. A copy of the Notice of Filing of Notice of Removal

that defendant US Bank will file and serve is attached as Exhibit 2.

       WHEREFORE, defendant US Bank respectfully requests that this action be

removed in its entirety to the United States District Court for the District of Minnesota.




                                              2
        CASE 0:20-cv-02648-PAM-TNL Doc. 1 Filed 12/23/20 Page 3 of 3




Date: December 23, 2020              LARSON • KING, LLP

                                      By: s/ David M. Wilk
                                           David M. Wilk (#222860)
                                           Patrick H. O’Neill III (#0399111)
                                      2800 Wells Fargo Place
                                      30 East Seventh Street
                                      St. Paul, Minnesota 55101
                                      Telephone: (651) 312-6500
                                      dwilk@larsonking.com
                                      phoneill@larsonking.com

                                      ATTORNEYS FOR DEFENDANT




                                     3
